Citation Nr: 0533963	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for an eye condition, to include defective 
visual acuity.

2.  Whether new and material evidence has been submitted to 
reopen a claim for a bilateral foot disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for a bilateral leg disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for a back disorder.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Esq.



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
September 1978.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas 
(RO).

The issues of whether new and material evidence has been 
submitted to reopen the claims for entitlement to service 
connection for a bilateral foot disorder, a bilateral leg 
disorder, and a back disorder, are addressed in the Remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A rating decision dated in July 1999 denied service 
connection for an eye condition, to include defective visual 
acuity.  The veteran did not perfect an appeal, and that 
decision is final. 

2.  The additional evidence since the 1999 rating decision 
does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for an eye 
condition, to include defective visual acuity.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for an eye condition, to include 
defective visual acuity, is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice and assistance provisions 
of the VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Unfortunately, proper notice to the 
veteran was not done in this case until later in the claims 
process.  Nevertheless, in May 2004, the RO sent the veteran 
a letter, with a copy to his representative, in which he was 
informed that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Under the facts 
of this case, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based 
on this record, the Board finds that VA's duty to notify has 
been satisfied.  

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening 
a claim for service connection that has been previously and 
finally disallowed requires that new and material evidence 
be presented or secured since the last final disallowance of 
the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 
273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 
524 (1996).  A recent amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  Compare 38 C.F.R. 
§ 3.156(a) (2001), with 38 C.F.R. § 3.156(a) (2005).  The 
veteran's request to reopen his claim of entitlement to 
service connection for an eye condition, to include 
defective visual acuity, was filed in February 2003.  
Therefore, the current, amended regulation applies.

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Refractive 
error of the eye is not a disease within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).

The RO denied service connection for an eye condition, to 
include defective visual acuity, in July 1999, and notified 
the veteran of the decision that same month.  The veteran 
did not perfect an appeal, and that decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The matter under 
consideration with regard to this issue at that time was 
whether the veteran had a diagnosed eye condition.  In order 
for the veteran's claim to be reopened, evidence must have 
been presented or secured since the July 1999 RO decision on 
the merits which is relevant to, and probative of, this 
matter.  

The evidence of record at the time of the July 1999 rating 
decision that was relevant to the veteran's claim for 
service connection included his service medical records.  
The additional evidence received relevant to the veteran's 
claim for service connection for an eye condition, to 
include defective visual acuity, since the July 1999 rating 
decision includes July 1999, June 2000, and June 2004 VA 
treatment records of eye examinations.  

When the RO denied the veteran's claim for entitlement to 
service connection for an eye condition, to include 
defective visual acuity, in July 1999, there was no evidence 
that the veteran had a current eye condition.  The medical 
evidence submitted since that time shows the veteran's 
vision was found to be at or near normal upon testing.  VA 
treatment records revealed vision in the right eye of 20/25 
in July 1999, and 20/20 in June 2000 and June 2004; in the 
left eye, vision was 20/20 during all three of these 
examinations.  In addition, diabetic retinopathy, 
maculopathy, and vasculopathy were each specifically ruled 
out in all three examinations.  Although the veteran 
contends that an eye condition was incurred in military 
service, there is no evidence that he currently has a 
diagnosed eye condition.  

Therefore, although this additional evidence is "new," as 
it had not been previously considered by VA, it is not 
"material," as it does not raise a reasonable possibility 
of substantiating the veteran's claim.  As such, the issue 
of entitlement to service connection for an eye condition, 
to include defective visual acuity, is not reopened.  
Because the veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit of the doubt doctrine 
does not need to be applied in this case.   Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for entitlement to service 
connection for an eye condition, to include defective visual 
acuity, is denied.


REMAND

As stated above, the VCAA explicitly provides that, 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Reopening a claim for service 
connection that has been previously and finally disallowed 
requires that new and material evidence be presented or 
secured since the last final disallowance of the claim.  
38 U.S.C.A. § 5108; Evans, 9 Vet. App. at 285; see also 
Graves, 8 Vet. App. at 524.  In this case, the veteran's 
claims for entitlement to service connection for a bilateral 
foot disorder, a bilateral leg disorder, and a back disorder 
was last denied by the RO in June 2002.  The veteran was 
notified of this decision in July 2002, but he did not 
appeal.  Accordingly, that decision is final.  38 U.S.C.A. 
§ 7105.  

The veteran's request to reopen his claims of entitlement to 
service connection for a bilateral foot disorder, a 
bilateral leg disorder, and a back disorder, was filed in 
February 2003.  Therefore, the current, amended regulation 
for claims to reopen a finally decided claim applies.  
38 C.F.R. § 3.156(a) (2005).

However, the veteran and his representative were never 
notified of this regulation with regard to his claims for 
service connection for a bilateral foot disorder, a 
bilateral leg disorder, and a back disorder.  Instead, the 
RO provided the regulations for direct service connection, 
criteria that are appropriate for claims that have not yet 
been adjudicated, and for which the previous decisions were 
not final.

Accordingly, the issues of whether new and material evidence 
has been submitted to reopen claims for entitlement to 
service connection for a bilateral foot disorder, a 
bilateral leg disorder, and a back disorder, are remanded 
for the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
and duty to assist obligations have 
been satisfied.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  In this regard, the veteran and 
his representative should be provided a 
VCAA notice letter, to include the 
provisions of 38 C.F.R. § 3.156(a), 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims, and informed 
of what evidence VA will obtain.  See 
Quartuccio, 16 Vet. App. at 183.  The 
RO should ensure that its efforts to 
obtain any additional evidence 
identified by the veteran are fully 
documented in the claims folder.

2.  The RO should then review and 
readjudicate the issues on appeal under 
the provisions of 38 C.F.R. § 3.156(a).  
If the benefit remains denied, a 
Supplemental Statement of the Case must 
be provided to the veteran and his 
representative, to include all relevant 
laws and regulations regarding claims 
to reopen finally decided claims.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


